Title: To Thomas Jefferson from Constantine Samuel Rafinesque, 1 August 1820
From: Rafinesque, Constantine Samuel
To: Jefferson, Thomas

THREE LETTERS ON AMERICAN ANTIQUITIES,directed to theHONORABLE THOMAS JEFFERSON,late president of the united states.FIRST LETTER.ON THE ALLEGHAWIAN RECORDS.to the honorable thomas jefferson, l. p. u. t.Respected Sir,The attention of many of our englightened writers, as well as historical antiquarian societies, has lately been directed towards the interesting investigation of the numberless and astonishing monuments of remote origin scattered through the western states.Of the utmost simplicity of structure and materials, they afford, nevertheless, the greatest variety of forms and dimensions, with evident proofs of geometrical and astronomical knowledge, in the nation which erected them, and yet they evince every where that such a people must have been in one of the first stages of rude civilization.The valuable tradition lately recorded by Mr. Heckenwelder, which ascribes them to the Alleghawian, a powerful nation or nations which once inhabited the extensive country extending from the Lakes to the Gulf of Mexico, and from the Alleghany Mountains to the Prairies of Louisiana, is quite likely to lead us at last, to the true path of remote historical knowledge, and all our future researches ought to be directed towards the illustration of this rational and probable tradition, rather than the comment of the manyfold absurd opinions heretofore advanced on the subject.We have three different sources of information on this point, or three means of investigation, which ought to be consulted simultaneously and comparatively: the most interesting results are likely to flow from an attentive recurrence to them by a discriminating and philosophical mind; we may perhaps succeed, through those means, to restore, in part from total oblivion, the origin, achievements, attainments and history of that ancient nation, which preceded us and the hunting tribes on this fruitful soil, which was no doubt cultivated by them.They are 1st. Records—2dly. Monuments—and 3rdly. Improvements.I include among Records, all the historical and traditional knowledge which has reached us, respecting this people, and the neighbouring nations, such as the Floridans, Haytians, Cubans, Mexicans, &c. or their conquerors, the Lennapians and Mengweas. They are to be found in the travels and histories of the first discoverers and explorers of this continent, particularly those of the 15th and 16th centuries. There is no doubt that all those former nations belonged to a similar race, and did no more differ among themselves than the Swedes do now from the Spaniards. The Floridans particularly appear to have been an identical nation with the Alleghawians, and might as well be called the southern Alleghawians. Of these southern tribes we happen to have an excellent account of 300 years standing, in Soto’s expedition in Florida, which, leaving apart a few evident exaggerations, gives us an idea of the flourishing state of this nation, which was then as yet unconquered in the south. The account given us by Charleveix of the Matches nation, which was 200 years after, a remnant of it confirms the account of Soto.Two new opinions have lately been emitted by Mr. John D. Clifford on the subject of their origin. 1. That all these nations (which he calls Mexicans) are of Hindoo origin. 2. That the Alleghawians were the ancestors of the Anahuacans, or real Mexican nations. Altho’ he has made these opinions highly probable, they are, as yet, liable to some objections in the details: for instance, it does not appear that all the nations of Anahuac, or the Mexican regions, have come from the north east, or from our Alleghawians, although some may. The Antillan nations, Haytians, Cubans, &c. may perhaps claim an eastern origin, and have come easterly from Spain or Africa: although they were of a similar Hindoo race. It would be no wonder that this primitive race, which spread itself from Ireland to Japan, should have reached America by the two opposite quarters as the Europeans have lately done, since the Russians are establishing themselves on this continent from the west. Besides those Hindoo tribes, which came to America from the west, must have reached it gradually through the Polynesian Archipelago, and not direct as Mr. Clifford supposes. This last opinion (which is more probable) has been long ago assumed by Mr. Gebelin, and latterly by Dr. S. Mitchell; but he is, perhaps, mistaken when he endeavours to prove a total identity between the Peruvians, Mexicans and Alleghawians, with the actual Polynesian Islanders, which have been satisfactorily proved to be of Malay origin, that is to say, of another distinct and modern branch of the Hindoo race.These conjectures, and many others which might be suggested, offer an immense field to our antiquarians and historians. I hope they will soon undertake to explore it, and elucidate the facts in all their proximate and remote consequences, comparing them accurately with all that we know already on analogous subjects. The writer who wishes to become eminently useful and correct, must be intimately acquainted with all the opinions already suggested, all the facts already stated, and all the materials already detected: he must select from their mass what is most certain and probable, without neglecting what may be less so, although yet highly valuable in a comparative or relative point of view, and from these various elements he must endeavour to trace a perspicuous and comprehensive survey of the early history of our continent, which will become thereby an interesting addition to the ancient history of mankind. Meanwhile all those who feel an interest in the pursuit of this knowledge ought to labour in collecting materials for such a future history.This is what I have undertaken to do by beginning to survey all the Alleghawian Monuments of Kentucky. The nucleus of the northern Alleghawian population appear to have been scattered near the rivers Ohio and Mississippi; but remains of its monuments are found all over the fertile parts of the western states, particularly near streams. The principal monuments of the state of Ohio have already been pretty well described; but those of Kentucky and many other states, have hardly been noticed, although they are equally interesting. I shall endeavour to supply this deficiency, and I now mean to describe to you several of them, which exist within a short compass in the neighbourhood of Mountsterling; I have lately surveyed them, and taken accurate plans of the whole, which I shall forward to the Antiquarian Society of Massachusetts.But before I undertake their description, it will be proper to notice the third kind of information alluded to, or the Alleghawian Implements. These consist in a variety of idols, vases, pipes, hatchets, amulets, spears, arrows, shells, clothing, ornaments, &c. which are found every day through our country, and particularly near or within the monuments. Although one half of them are lost or broken by the discoverers, many find their way in our museums, where they are scattered promiscuously with the Lennapian Implements or modern Indian articles of clothing and ornament, of which they ought to be distinguished. An accurate knowledge of all the Alleghawian implements will enable their future historians to give us an insight into their private life, domestic arts, religious ceremonies, manner of fighting, clothing, &c. It is therefore very needful to collect all such implements, to preserve them with care and describe them properly.A fourth kind of remains might perhaps be added, including mummies and bones, of which many have been found; which may serve to prove what kind of men, were the Alleghawians.I call monuments all those remains of labour and art on a large scale, which stand on the soil or under it. They might be distinguished by their use into 1. Religious; 2. Civil; 3. Military; 4. Domestic; 5. Sepulchral, and 6. Miscellaneous Monuments: but as it is often difficult to distinguish at first the probable use of each monument, or as they may have been sometimes employed for two or several such purposes, it will be more convenient to distinguish them in the first instance by their structure, rather than their ultimate use, the knowledge of which, will result afterwards from our comparative researches.They may therefore, be classed into 1. Inclosures or Circuinvallations. 2. Mounds. 3. Platforms or raised Areas. 4. Embankments. 5. Graves. 6. Miscellanies. Their materials are either earth, gravel, stone, mud or bricks baked in the sun.The most remarkable monuments are the inclosures: their shape is very various, and of almost all the regular geometrical forms, or even quite irregular. They consist in their utmost perfection of 5 parts. 1. Parapet. 2. Ditch. 3. Gateway. 4. Area. 5. Mound, which are sometimes double or multiple, while they may occasionally be totally missing, except the ditch and area, by which they are essentially constituted. It is highly probable that when the shape is irregular, and there is no parapet or earthen wall, or when it is inside of the ditch, they have been forts or fortified towns and camps: but when the parapet is outward or double, and the shape regular, they must have been temples or palaces, places used for religious or civil purposes.In my next letter I shall describe to you the monuments lately surveyed near Mounstterling.Meantime I remain, respectfully, Your well wisher,C. S. RAFINESQUEProf in Transylvania University.
              T. U.
              August 1, 1820.